Citation Nr: 0422260	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-26 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

The record shows the Board issued a decision in March 1992 
that denied service connection for hearing loss and tinnitus.  
The RO decision on appeal, issued in December 2002, is the 
most recent adjudication of this claim.

The representative raised the issue of clear and unmistakable 
error in a September 1982 rating decision.  As this issue has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and any indicated appropriate 
adjudicative action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995). 


FINDINGS OF FACT

1.  In January 1996 RO denied the veteran's application to 
reopen claims of entitlement to service connection for 
hearing loss and tinnitus.

2.  Evidence submitted since the January 1996 rating decision 
is new, not cumulative or redundant of the evidence at the 
time of the prior final denial of the claims sought to be 
reopened, relates to an unestablished fact necessary to 
substantiate the claims, and does raise a reasonable 
possibility of substantiating the claims.

3.  A hearing loss in either ear for VA compensation purposes 
was not shown in active service, nor is such loss shown by 
competent evidence after service to be related to military 
service.


4.  Tinnitus of the left ear may not reasonably be 
dissociated from acoustic trauma sustained during combat 
service.

5.  The veteran filed a timely notice of disagreement with 
the December 2002 RO rating decision that denied entitlement 
to a TDIU; there is no longer a controversy regarding the 
TDIU benefit sought as the RO decision in June 2003 to grant 
the benefit resolves the TDIU issue.


CONCLUSIONS OF LAW

1.  Evidence submitted since the January 1996 rating 
decision, wherein the RO denied entitlement to service 
connection for hearing loss and tinnitus is new and material, 
and the veteran's claims for those benefits are reopened.  
38 U.S.C.A. §§ 5104, 5107, 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2003).

2.  A bilateral hearing loss for VA compensation purposes was 
not incurred in or aggravated by active service; nor may 
service connection be presumed for organic disease of the 
nervous system (sensorineural hearing loss).  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

3.  Tinnitus of the left ear was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).

4.  There is no longer an issue of fact or law pertaining to 
a claim for TDIU benefits before the Board.  38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

When the RO considered and denied the claims of entitlement 
to service connection for hearing loss and tinnitus initially 
in November 1982, it reviewed the service medical records 
that showed audiology obtained at the separation examination 
had hearing threshold of 20 decibels bilaterally at 500, 
1000, 2000 and 4000 Hertz.  There was no medical history of 
hearing loss or tinnitus.  VA clinical records and 
examinations were essentially unremarkable regarding hearing 
loss or tinnitus through 1974.  In 1975 an audiology examiner 
reported normal hearing in both ears through 6000 Hertz and 
that tinnitus was related to high frequency loss in the left 
ear made worse by emotional tension.  The RO rating board 
stated that the veteran had normal hearing at separation for 
military service.  The RO issued notice in November 1982.  
The record shows that the veteran received the Combat 
Infantryman Badge and the Purple Heart Medal.

The veteran sought to reopen the claim in late 1990 when he 
claimed his hearing loss was the result of an explosion in 
military service .  When the Board considered his claim in 
March 1992 and declined to reopen the claim, it reviewed the 
June 1991 RO hearing testimony and written statement wherein 
the veteran elaborated upon his contention that the hearing 
loss and tinnitus were related to events during his military 
service.  The RO also received a negative reply from the 
service department regarding additional service medical 
records.  The Board also had vocational and rehabilitation 
service reports.  

His application to reopen the claim in June 1994 was 
supported with VA clinical records that included audiology 
reports in 1983 and 1988 that were interpreted as showing 
essentially stable and unchanged hearing since the 1975 
report.  The ear, nose, and throat report in 1983 contained 
an impression of noise induced tinnitus.  In 1988 an examiner 
noted the veteran related tinnitus to military service.  The 
VA records from the early 1990's noted complaint of left ear 
tinnitus and audiology showing bilateral normal hearing 
except over 4000 hertz in the left ear.

The RO in December 1994 declined to reopen the claim and 
issued notice.  The veteran's statement in January 1995 
clearly expressed the intent to appeal another issue decided 
in the December 1994 rating decision and he was issued a 
statement of the case on that issue.  He included a statement 
in a substantive appeal in March 1995 that ever since Vietnam 
he had a whistling sound in the left ear.  His RO hearing 
testimony in 1995 was directed to other issues.  

He advised the RO in May 1996 that he sought to reopen his 
claim for a left ear condition, a whistling sound, from an 
explosion in Vietnam.  He stated that his left ear condition 
had not been diagnosed but that he mentioned it to his 
doctors.  Contemporaneous VA records were unremarkable 
regarding the left ear.  In response to a VA development 
letter late in 1995 he stated that VA treatment for the ear 
was received in the 1970's and 1980's, and that those were 
the only available records to his knowledge.  More recent VA 
clinical records noted by history chronic tinnitus with 
normal hearing in 1992.  

The RO issued a decision in January 1996 that found new and 
material evidence to reopen a claim of service connection for 
hearing loss with tinnitus had not been submitted.  The RO 
decision noted that the record showed chronic tinnitus with 
normal hearing.  The RO issued notice in February 1996.  He 
filed a notice of disagreement in June 1996 and the RO issued 
a statement of the case in October 1996.  The veteran then 
cancelled a hearing request early in 1997, a request that he 
had made initially in a sustentative appeal in 1995.  

In January 2002 the veteran filed an application to reopen 
the claim of service connection for tinnitus of the left ear 
and therein he apparently referred to recent VA treatment.  
Of record were VA psychiatric examination reports dated in 
1997 and 1999 noting the veteran's history of "whistling" 
in the ears related to an event in Vietnam.  A VA clinical 
record entry in October 2001 noted a diagnosis of 
sensorineural hearing loss of combined types.  The 
audiological evaluation in October 2001 showed a hearing loss 
meeting the VA criteria for consideration as a hearing 
disability based on the bilateral hearing threshold levels 
and speech recognition scores.  The report indicated that 
right ear hearing was within normal limits and that the left 
ear showed a mild loss at 4,000 Hertz only.

On a second VA audiology examination in October 2002, the 
veteran complained of constant left ear tinnitus and left ear 
hearing loss as the chief complaint.  He also reported noise 
exposure to weapons fire and explosives during military 
service.  The test conductor reported that hearing loss was 
the most likely etiology for the veteran's tinnitus.  The 
pure tone thresholds and speech recognition scores reported 
did not meet VA criteria for consideration of a hearing 
disability.  The diagnosis was normal right ear hearing and 
left ear mild high frequency sensorineural hearing loss.  

A VA audiology opinion was obtained in October 2002.  The 
opinion noted military and nonservice noise exposure and the 
record of hearing tests in service, and that there was no 
indication of hearing loss in the claims file.  The 
conclusion was that it was less than likely that the 
veteran's hearing loss and tinnitus were the result of 
military service.  The audiologist remarked that the hearing 
tests on discharge and in 1975 showed bilateral hearing 
within normal limits and that the decision to deny service 
connection indicated that the hearing loss was post service.  
The clinician stated that tinnitus etiology was most likely 
the hearing loss.

The veteran in March 2003 asserted that it was his contention 
that his hearing loss and tinnitus were caused by military 
service where he served in the infantry and was constantly 
subjected to rifle and machine gun fire.  He complained of 
left ear tinnitus on a May 2003 VA examination for other 
purposes.  


Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it 

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in connection 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  

This change in the law is applicable in this case because the 
veteran's claim was filed after August 29, 2001, the 
effective date of the amendment, in January 2002.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).


General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease such as organic disease of the nervous system 
(sensorineural hearing loss) to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2003).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.



For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

38 C.F.R. §3.385, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).

When hearing loss is not initially manifested during service 
or within the presumptive period, "direct" service 
connection may also be established by evidence demonstrating 
that the disease was in fact incurred or aggravated by 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for hearing loss and 
tinnitus and service connection for tinnitus has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of that portion of 
the appeal. 


Regarding service connection for hearing loss on a de novo 
basis the Board concludes that the duty to notify and assist 
have been met.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The January 2002 claim appeared 
substantially complete on its face.  The veteran has clearly 
identified the disabilities in question through his 
correspondence and the benefit sought.  Further, he 
referenced the bases for the claim as noise exposure during 
his combat service.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the prior rating and Board decisions, 
the December 2002 rating decision, August 2003 statement of 
the case, and the May 2002 letter from the RO explaining the 
provisions of the VCAA.  

The May 2002 letter specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the treatment records the veteran identified and such were 
also reviewed.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  By the May 2002 letter from the RO and the 
August 2003 statement of the case, the veteran was clearly 
advised as to which portion of evidence is to be provided by 
him and which portion is to be provided by VA.  That 
requirement of VA has been satisfied, and there is no 
additional evidence that needs to be provided.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  Additionally, 
it is noted that in a recent decision, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In the instant case, the veteran was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the May 2002 letter from the RO.  
That letter did indicate that the veteran should respond 
within 30 days but the statement of the case was not issued 
until more than one year later. 

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he had almost a 
full year to respond to that VCAA notice, and that he has 
given no indication of additional evidence that has not been 
obtained, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded a VA examination 
and medical review.  The veteran has provided no competent 
medical opinion but his own.  The requirements of the VCAA 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made subsequent to 
May 2002, when the veteran was notified of the VCAA.  The 
procedural actions of the RO conform to Pelegrini, supra.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The May 2002 notice in essence invited the veteran to 
submit any evidence he had regarding the matters at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


New & Material Evidence

The December 2002 RO determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  In 
accord with the RO's decision and for the reasons set forth 
below, the Board finds that new and material evidence has 
been submitted.  The claim is therefore reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial was that the veteran did 
not have a hearing loss related to military service and that 
tinnitus of the left ear was deemed linked to the hearing 
loss rather than being incurred in or aggravated by the 
veteran's period of active service.

Additional medical treatment documentation has been 
associated with the claims file since the January 1996 rating 
decision, and this additional evidence is clearly new and 
material because for the first time there is of record 
medical documentation of a hearing loss disability as defined 
in VA regulations.  

The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the January 1996 decision, is 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial of the claim sought to be 
reopened.  It relates to an unestablished fact necessary to 
substantiate the claim.  In other words, it suggested on at 
least one VA audiology examination that a hearing disability 
for VA purposes existed, a fact that was not shown earlier.  
Finally, this additional evidence, raises a reasonable 
possibility of substantiating the claim sought to be 
reopened.  Hodge, supra.  Consequently, the record contains 
new and material evidence, such that the Board must reopen 
the claim.  Manio, supra.


Service Connection

Hearing Loss

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

With respect to hearing loss, the veteran does satisfy the 
first requirement to prevail on a claim of entitlement to 
service connection for a claimed disorder as noted above in 
Hickson, supra.  That is, he does have a hearing loss in 
either ear recognized as a disability for VA compensation 
purposes.  38 C.F.R. § 3.385.

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although a second 
evaluation did not confirm such a hearing loss, an opinion 
was obtained and it is not contradicted in the record by 
competent evidence to show such loss is related to military 
service.

As the Board noted above, while there may exist a hearing 
loss in the higher frequency of 6000 Hertz, the audiology 
studies do not equate to a disability under the law in either 
ear for VA compensation purposes.  38 C.F.R. § 3.385.  The 
only support for the veteran's claim is found in his 
statements on file and borderline evaluation that was not 
confirmed on retesting.  The veteran is not qualified to 
render a medical diagnosis or a medical opinion as to the 
presence of any disability muchless its etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Nor is the Board 
able to opine as to medical diagnosis and etiology.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In any event the VA examination included a review of the 
record and the examiner provided a clear rationale for the 
opinion against service connection for hearing loss.  The 
opinion found a postservice nexus for any hearing loss and 
clearly did not find any basis to relate it to military 
service.  In essence, this is not inconsistent with the 
earlier reports that did not find any hearing loss related to 
military service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing loss.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Tinnitus

Regarding tinnitus of the left ear, the Board recognizes that 
the recent VA medical opinion did not find a relationship to 
military service.  

However, earlier there was a medical statement, which the 
Board accepts as a competent opinion, of noise induced 
tinnitus.  The fact that it appeared on an ear, nose and 
throat consultation adds substantial probative weight and 
that fact that it was issued in the mid 1990's does not 
diminish its importance.  Viewing the record liberally, the 
Board concludes there is sufficient evidence to invoke the 
benefit of the doubt rule given the veteran's combat service 
and wound residuals as well as the consistent account of the 
blast injury and localized tinnitus.  


Mootness of the claim for a TDIU

The issue of entitlement to TDIU benefits had been properly 
placed in appellate status through the notice of disagreement 
filed in April 2003.  The issue was mooted with the RO's 
decision in June 2003 granting a TDIU from May 7, 2003.  The 
RO issued notice in July 2003, and there was no disagreement 
expressed with the effective date for the TDIU, but there 
does not appear to have been a request in the notice letter 
or through a separate communication asking the veteran if the 
increase satisfied the TDIU claim.  The RO then issued a 
statement of the case that discussed only the hearing loss 
and tinnitus issues.  However, the Board must provide reasons 
and bases to support this disposition and in this case the 
veteran did not withdraw his appeal of the TDIU claim.  
38 C.F.R. § 20.204; see also ZP v. Brown, 8 Vet. App. 303 
(1995).

In essence, with the grant of a TDIU, there no longer exists 
any case or controversy as to that issue.  Having resolved 
the veteran's claim on a TDIU basis and thereby granting the 
maximum benefit, there is no longer a question or controversy 
regarding the entitlement to a TDIU.  Nor are any exceptions 
to the mootness doctrine present.  See, for example, Thomas 
v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 
Vet. App. 365, 367-68 (1995) and Bond v. Derwinski, 2 Vet. 
App. 376, 377 (1992).  See also, 38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20.101 and VAOPGCPREC 6-99.  

In view of the record, the Board could conclude that the 
issue has been withdrawn implicitly through subsequent 
argument being directed only to the hearing loss and tinnitus 
issues.  The RO could not on its own withdraw the issue since 
the Board's procedural rules in effect prior to and as 
clarified in recent amendment provide that the RO may not 
withdraw a substantive appeal or notice of disagreement after 
filing, and that the withdrawal being in writing on the 
record at a hearing.  See 38 C.F.R. § 20.204 (2002) and as 
amended at 68 Fed. Reg. 13236 (Mar. 19 2003).


ORDER

The veteran, having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
hearing loss and tinnitus, the appeal is granted in full to 
this extent only.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus of the left 
ear is granted.

The appeal for entitlement to a TDIU is dismissed.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



